COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-18-00023-CV


WHITEHEAD 633, LTD. AND                                          APPELLANTS
WHITEHEAD 633 I, LLC

                                         V.

AUTHENTIC CONTRACTING                                               APPELLEE
SOLUTIONS, LLC
                                     ------------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 153-248794-10

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      It has come to the court’s attention that the bankruptcy proceedings

involving Whitehead 633 I, LLC and Whitehead 633, Ltd. have been dismissed.

Therefore, on the court’s own motion, we reinstate the appeal. See 11 U.S.C.A. §

362(c)(2)(B) (West 2015); Tex. R. App. P. 8.2.



      1
       See Tex. R. App. P. 47.4.
      We have considered “Appellants’ Unopposed Motion to Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: BIRDWELL, J.; SUDDERTH, C.J.; and WALKER, J.

DELIVERED: May 3, 2018




                                      2